Exhibit 10(g)


INDEMNIFICATION AGREEMENT
 


This Indemnification Agreement (the “Agreement”) is made as of the date set
forth below, by and between Southern Union Company (the “Company”) and the
person (“Indemnitee”) listed on the signature page hereof.
 
RECITALS
 
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company.
 
WHEREAS, the Bylaws of the Company (the “Governing Document”) provides current
and former directors and officers of the Company certain rights to
indemnification and advancement of expenses.
 
WHEREAS, Indemnitee wishes to ensure that the rights to indemnification and
advancement of expenses to which Indemnitee is currently entitled under the
Governing Document will not be eliminated, diminished or otherwise adversely
affected without Indemnitee’s consent.
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent provided in, and on the terms and conditions
set forth in, the Governing Document as in effect on the date this Agreement is
executed by Indemnitee and the Company, so that such contractual obligations
shall not be adversely affected by subsequent amendments to the Governing
Document.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Section 1. Services to the Company.  Indemnitee agrees to serve the Company [as
a member of the Board of Directors of the Company (the “Board”)] [in the office
listed below his or her name on the signature page hereof (the “Office”)].
Indemnitee may at any time and for any reason resign from [the Board] [such
Office (subject to any other contractual obligation or any obligation imposed by
operation of law)], in which event the Company shall have no obligation under
this Agreement to continue Indemnitee [as a member of the Board] [in such
Office]. This Agreement shall not be deemed an employment contract between
Indemnitee and the Company (or any other entity of which Indemnitee is or was
serving in any capacity at the request of the Company). The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve [as a member of the Board] [in the Office].
 
Section 2. Right to Indemnification and Advancement of Expenses.  Indemnitee
shall be indemnified and advanced expenses to the fullest extent provided in,
and upon the terms and conditions set forth in, Article XI of the Governing
Document as such Article is in effect as of the date of this Agreement, and such
Article is hereby incorporated into this Agreement by reference thereto.  In
addition to the foregoing provision, in the event the Governing Document is
amended following the date of this Agreement to increase or otherwise enhance
the rights of any current or former director or officer of the Company to
indemnification or advancement of expenses, Indemnitee shall be entitled to such
increased or enhanced rights to the same extent as such current or former
director or officer.  For the avoidance of doubt, in the event the Governing
Document is amended following the date of this Agreement to decrease or
otherwise limit the rights of any indemnification or advancement of expenses for
a current or former director or officer of the Company, Indemnitee shall
continue to be entitled to the same indemnification and advancement rights as
Indemnitee is entitled to under this Agreement on the date of this Agreement.
 

--------------------------------------------------------------------------------


In any suit brought by the Indemnitee to enforce a right to indemnification
provided for under Article XI of the Governing Document or this Agreement or to
an advancement of expenses hereunder, or brought by the Company to recover an
advancement of expenses pursuant to the terms of an undertaking, the burden of
proving that the Indemnitee is not entitled to be indemnified, or to such
advancement of expenses, under Article XI of the Governing Document, this
Agreement or otherwise shall be on the Company.
 
Section 3. Non-exclusivity; Survival of Rights.  The rights of indemnification
and advancement of expenses provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Certificate of Incorporation of the Company, the
Bylaws of the Company, any agreement, a vote of stockholders or a resolution of
directors, or otherwise.
 
Section 4. Amendment and Waiver.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
Section 5. Applicable Law and Forum Selection.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.  The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court of Chancery for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court of Chancery, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
of Chancery has been brought in an improper or inconvenient forum. The Company
appoints, to the extent it is not otherwise subject to service of process in the
State of Delaware, The Corporation Trust Company, Wilmington, Delaware, as such
party’s agent for acceptance of legal process in connection with any action or
proceeding against the Company arising out of or in connection with this
Agreement with the same legal force and validity as if served upon the Company
personally within the State of Delaware.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year set forth below.
 
SOUTHERN UNION COMPANY


 
By:  /s/ ROBERT M. KERRIGAN, III
 
 
 
Robert M. Kerrigan, III
Vice President- Assistant General Counsel & Secretary





INDEMNITEE




By:  ________________________


[Director] [Officer]


 
DATE: ___________
